Title: From John Adams to Peter Legaux, 31 March 1800
From: Adams, John
To: Legaux, Peter



Sir
Philadelphia March 31st 1800

I have received your polite letter of the 26th, with the samples of American wines, Burgundy, Champaign, & Brandy. I thank you, Sir for this very flattering & acceptable present. The first bottle of Burgundy was opened on Saturday, & tasted by Mr Dupont, father & son and Major Tousard. These being probably as good judges as any in America, pronounced them perfectly pure, but too weak. I found it so good that I should be glad to become your customer. I shall take the first opportunity to exhibit the rest to a larger company, consisting of American natives. I wish you all possible success in your experiment and am / your obliged and obedient humble servant
